UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6703



ROBERT C. GESFORD, JR.,

                                               Petitioner - Appellant,

          versus


GENE M. JOHNSON,      Virginia    Department   of
Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-03-827-7)


Submitted:   August 25, 2004            Decided:    September 15, 2004


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert C. Gesford, Jr., Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Robert C. Gesford, Jr., a state prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2254 (2000).           The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue      absent   “a   substantial      showing   of   the   denial     of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).         A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).              We have independently reviewed

the record and conclude that Gesford has not made the requisite

showing.*       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts     and    legal    contentions   are     adequately     presented   in    the




      *
      One of the claims of ineffective assistance of counsel
Gesford asserts on appeal, as well as his claim of improper
interrogation and judicial misconduct, were not raised before the
district court.      As Gesford has offered no exceptional
circumstances justifying this failure, we are foreclosed from
considering these claims on appeal. See Muth v. United States, 1
F.3d 246, 250 (4th Cir. 1993) (holding that claims raised for the
first time on appeal will not be considered absent exceptional
circumstances).

                                        - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                   - 3 -